Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
20, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00172-CR


                    MICHAEL LEE SHELNUTT, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 56th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 12CR0265


                 MEMORANDUM                      OPINION

      Appellant Michael Lee Shelnutt has signed and filed a written request to
withdraw his notice of appeal. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.

                                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Donovan.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2